Citation Nr: 0401459	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  99-18 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability rating for a service-
connected psychiatric disorder, residuals of a head injury, 
currently evaluated as 10 percent disabling.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).  

Procedural history

The veteran served on active duty from December 1974 to July 
1977. 

The veteran was granted service connection for a mental 
disorder (denominated by the RO as residuals of a head 
injury) in a November 1977 rating decision; a 10 percent 
disability rating was assigned.  In August 1998, the RO 
received the veteran's claim of entitlement to an increased 
disability rating.  In a May 1999 rating decision, the RO 
confirmed and continued the 10 percent rating.  The veteran 
disagreed with the May 1999 rating decision and initiated 
this appeal.  The appeal was perfected with the timely 
submission of a substantive appeal (VA Form 9) in August 
1999.  

Issues not on appeal

The Board notes that the May 1999 rating decision also 
contained a continued noncompensable rating for the veteran's 
service-connected bilateral immersion foot.   The veteran 
disagreed with that rating, and a Statement of the Case (SOC) 
was issued in July 1999.  However, in the August 1999 VA Form 
9, the veteran clearly indicated that he was appealing only 
the evaluation of his head injury residuals.  While the foot 
ratings were listed in the December 1999 VA Form 646 prepared 
by the veteran's representative, in a March 2003 informal 
hearing the representative acknowledged that the veteran only 
wished to pursue the head injury claim.  Accordingly, as an 
appeal has not been perfected as to matter of increased 
ratings for the service-connected bilateral immersion foot, 
the Board will address the matter no further in this 
decision.

In a September 2002 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for a 
cervical spine disorder and awarded a 20 percent rating.  To 
the Board's knowledge, the veteran has not disagreed with 
that decision.  Accordingly, that issue is not within the 
Board's jurisdiction and will be addressed no further herein.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  Among other things, 
the VCAA redefines the obligations of VA with respect to its 
duty to notify and assist the veteran in the development of 
his claim.  The VCAA is applicable to all claims filed on or 
after the date of its enactment, or filed before the date of 
enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
the RO has not notified the veteran of the provisions of the 
VCAA, has not informed him of the evidence necessary to 
substantiate his claim, and has not informed him of which 
portion of the evidence is to be provided by him and which 
part VA would assist him in obtaining.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, including notifying the 
veteran of the evidence he needs to 
submit and that which will be obtained by 
VA.  

2.  If the veteran submits additional 
evidence, and/or after undertaking any 
additional development it deems to be 
necessary, VBA should readjudicate the 
claim.  If the claim remains denied, VBA 
should issue a supplemental statement of 
the case.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  






In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the expeditious handling of all cases that have 
been remanded by the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




